Abatement Order filed August 8, 2019




                                      In The

                      Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00304-CR
                                   ____________

                  NESSKEN MARTINEZ ALVAREZ, Appellant

                                        V.

                        THE STATE OF TEXAS, Appellee


              On Appeal from the County Criminal Court at Law No. 3
                              Harris County, Texas
                          Trial Court Cause No. 2185902

                                     ORDER

      The reporter’s record has not been filed in this appeal. The court reporter has
informed the court that appellant has not paid or made arrangements to pay the
reporter’s fee to prepare the reporter’s record. See Tex. R. App. P. 37.3(c)(2)(A).
Appellant is represented by retained counsel Andre Ligon. This court is unaware
whether appellant is entitled to proceed without the payment of costs. See Tex. R.
App. P. 37.3(c)(2)(B). Accordingly, we enter the following order. See Tex. R. App.
P. 35.3(c).
      We ORDER the judge of the County Criminal Court at Law No. 3 to
immediately conduct a hearing at which appellant, appellant’s counsel, if any, and
counsel for the State shall participate, either in person or by video teleconference, to
determine whether appellant desires to prosecute his appeal, and, if so, whether
appellant is indigent and, thus entitled to a free record and appointed counsel on
appeal. The judge may appoint appellate counsel for appellant if necessary. The
judge shall see that a record of the hearing is made, shall make findings of fact and
conclusions of law, and shall order the trial clerk to forward a record of the hearing
and a supplemental clerk’s record containing the findings and conclusions. The
transcribed record of the hearing, the court’s findings and conclusions, and a
videotape or compact disc, if any, containing a recording of the video teleconference
shall be filed with the clerk of this court on or before September 9, 2019.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will also
consider an appropriate motion to reinstate the appeal filed by either party, or the
court may reinstate the appeal on its own motion. It is the responsibility of any party
seeking reinstatement to request a hearing date from the trial court and to schedule
a hearing in compliance with this court’s order. If the parties do not request a hearing,
the court coordinator of the trial court shall set a hearing date and notify the parties
of such date.



                                    PER CURIAM